ACCEPTED
                                                                                    01-15-00887-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              12/22/2015 3:46:19 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                             No. 01-15-00887-CV
                     _________________________________
                                                                   FILED IN
                                                            1st COURT OF APPEALS
                           IN THE COURT OF APPEALS              HOUSTON, TEXAS
                        FOR THE FIRST JUDICIAL DISTRICT     12/22/2015 3:46:19 PM
                               HOUSTON, TEXAS               CHRISTOPHER A. PRINE
                     _________________________________               Clerk


                                   FARHA RASHEED,
                                               APPELLANT,

                                         V.

                     TEXAS FAIR PLAN ASSOCIATION,
                                         APPELLEE.
    ____________________________________________________________

               On Appeal from the 268th Judicial District Court
                        of Fort Bend County, Texas
                      The Honorable Brady G. Elliott
                  Trial Court Cause No. 13-DCV-205335
    ____________________________________________________________

           APPELLEE TEXAS FAIR PLAN ASSOCIATION’S
                 MOTION FOR EXTENSION OF TIME
    ____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee Texas Fair Plan Association files this Motion for Extension of

Time pursuant to Texas Rule of Appellate Procedure 10.5(b) and would

respectfully show the following:

                                         I.

      Appellant Farha Rasheed filed her Appellant’s Brief on December 4, 2015.

Appellee’s Brief is presently due on January 4, 2016.
                                           II.

         Appellee seeks a thirty (30) day extension of time to file its Appellee’s Brief

because of the intervening holiday and the undersigned counsel’s prior

commitment to other litigation matters.

                                           III.

         This is Appellee’s first request for an extension of time to file Appellee’s

Brief.

                                           IV.

         This request for an extension of time is not sought for the purpose of delay

only, but so that justice may be done.

                                       PRAYER

         WHEREFORE PREMISES CONSIDERED, Appellee, Texas Fair Plan

Association, respectfully prays that this Court grant its Motion and extend the due

date for Appellee’s Brief to February 3, 2016.




                                            2
                                    Respectfully submitted,

                                    GERMER PLLC



                                    By:_____________________________
                                      DALE M. “RETT” HOLIDY
                                      State Bar No. 00792937
                                      rholidy@germer.com
                                      KELLI B. SMITH
                                      State Bar No. 24008053
                                      ksmith@germer.com
                                      SANDRA HOWARD
                                      State Bar No. 24007394
                                      showard@germer.com
                                      Three Allen Center
                                      333 Clay Street, Suite 4950
                                      Houston, Texas 77002
                                      (713) 650-1313 – Telephone
                                      (713) 739-7420 – Facsimile

                                    ATTORNEYS FOR APPELLEE,
                                    TEXAS FAIR PLAN ASSOCIATION



                     CERTIFICATE OF CONFERENCE

      In accordance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that Appellee’s counsel conferred with Appellant’s counsel regarding the relief
requested in the foregoing Motion for Extension of Time, and it is opposed.




                                       DALE M. “RETT” HOLIDY



                                       3
                        CERTIFICATE OF SERVICE

      I hereby certify that on the 22nd day of December, 2015, a true and correct
copy of Appellee’s Motion for Extension of Time was forwarded to all known
counsel of record pursuant to the Texas Rules of Appellate Procedure.




                                        DALE M. “RETT” HOLIDY




                                       4